DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 03/3/2022 and interview held with Ms. Giovanna Fessenden (60,264) on 3/10/22.  Claims 18 and 31 have been amended and claim 13 has been canceled in an examiner’s amendment.  Claims 4-7, 9, 12, 18-19, 21, 24-31, 55, 58 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Giovanna Fessenden (60,264) on 3/10/22.

Amendments to the Claims:


1.-3.	(Cancelled)  
4.	(Previously Presented) An apparatus for establishing trustworthiness in a supply chain network by determining and quantifying supplier trade and environmental sustainability risk of suppliers in the supply chain network, the apparatus comprising:
a supply chain network including a plurality of suppliers having respective supplier nodes; and
an analytics engine implementing an immutable blockchain-based database, the analytics engine including:
a computer-based memory configured to store in the database: (i) a mathematical model specific to an industry; and (ii) supplier data provided by the plurality of suppliers; 
a processor coupled to the computer-based memory, the processor configured to: (i) identify target data of the supplier data, associated with trade and environmental practices, in the industry, of a supplier of the plurality of suppliers, in real-time; and (ii) use the mathematical model to compute a confidence score, for meeting a sustainability standard, for the supplier based on the target data, where the computed confidence score of the supplier in the supply chain network quantifies supplier trade and environmental sustainability risk of the supplier in the supply chain network, thereby establishing a level of trustworthiness in the supply chain network;
the mathematical model computed via a scoring engine to produce the confidence score based on a combination of parameters including determining whether the supplier passes at least one parameter of the combination of parameters based on target data; 
the processor configured to implement a data mining process to identify the target data, where the data mining process includes processing a web link to identify the target data and wherein the processor is further configured to determine whether the supplier passes the at least one parameter based on the target data; 
wherein processing the web link includes using real-time website pinging to retrieve underlying web elements that store the target data;
wherein, in an event a web element of the underlying web elements is known, the data mining process further includes processing the web element using Server-Side jQuery; and
wherein, in an event a web element of the underlying web elements is not known, the data mining process further includes parsing a webpage, accessed via the web link, wherein the parsing includes extracting data and sending the data extract to a Python text processing server for identifying the target data from the data sent.
5.	(Previously Presented) The apparatus of Claim 4, wherein the industry is a fashion industry and the supply chain network is a fashion supply chain communications network; and 
wherein the sustainability standard represents a labor, health, safety, or environmental sustainability standard, or a combination thereof. 
6.	(Previously Presented) The apparatus of Claim 4, wherein one or more of the nodes in the supply chain network are associated with trustworthiness determined by a consensus algorithm; the trustworthiness reflected by a confidence score reflecting their level of trustworthiness in the supply chain network.
7.	(Previously Presented) The apparatus of Claim 4, wherein the mathematical model computed by a scoring engine is configured to employ a combination of parameters to produce the score; wherein the combination of parameters includes a membership parameter and wherein the membership parameter indicates membership or certification of the supplier in a labor or environmental organization.
8.	(Cancelled)  
9.	(Previously Presented) The apparatus of Claim 7, wherein the combination of parameters further includes a location parameter and wherein the location parameter indicates a country risk on the supplier supplying to a given country, the country risk based on an international labor organization country risk assessment for the given country;
the combination of parameters further includes a buyer parameter and wherein the buyer parameter indicates whether the supplier supplies to buyers in a curated list, the buyers in the curated list associated with buyer scores, each buyer score based on an assessment of respective corporate social responsibility and engagement effort of the buyer in sustainable labor and environmental practices; and
the combination of parameters further includes a material ranking.
10.-11.	(Cancelled)  
12.	(Previously Presented) The apparatus of Claim 7, wherein the processor is further configured to apply respective weights to parameters of the combination of parameters.
13.	(Cancelled) 
14.-17.	 (Cancelled)  
18.	(Currently Amended) The apparatus of Claim [[16]] 7, wherein the Python text processing server is configured to use at least one machine learning system, the at least one machine learning system configured to determine whether the supplier is mentioned in the web page and, in an event the supplier is mentioned, the machine learning system is further to configured to determine whether the supplier is mentioned with a positive or negative reference.
19.	(Previously Presented) The apparatus of Claim 18, wherein the data mining process includes processing a portable document format (PDF) document, accessed via a link, to identify the target data; 
wherein, in an event the PDF document is a report, the data mining process includes: using at least one machine learning method to check for reference to the supplier in the report and, in an event the supplier is referenced, the data mining process further includes sending the PDF document to a JAVA server, the JAVA server configured to determine whether the PDF document includes one or more PDF tables.
20.	(Cancelled) 
21.	(Previously Presented) The apparatus of Claim 19, wherein, in an event it is determined that the PDF document does include the one or more PDF tables, the processor is further configured to identify and extract the target data from the one or more PDF tables; 
wherein the data mining process includes processing text content to identify the target data and wherein the processor is further configured to determine whether the supplier passes the at least one parameter based on the target data; and
wherein the data mining process includes mining web links for the target data on a scheduled basis.
22.-23.	(Cancelled)  
24.	(Previously Presented) The apparatus of Claim 21, wherein the data mining process includes mining web links, PDF documents, or text content to identify and extract the target data; and
wherein the data mining process includes storing the target data in an Object Storage database with a timestamp of the storing. 
25.	(Previously Presented) The apparatus of Claim 13, wherein the data mining process includes storing the target data in an Object Storage database with a timestamp of the storing. 
26.	(Previously Presented) The apparatus of Claim 13, wherein the data mining process includes mining data stored in the blockchain-based database.
27.	(Previously Presented) The apparatus of Claim 4, wherein the processor is electronically coupled to a blockchain network supporting the blockchain-based database, wherein the blockchain network is in communication with the supply chain network; and wherein the processor is further configured to execute a smart contract, the smart contract configured to register participants of the supply chain network; where the blockchain network is a portion of a supply chain monitoring system.
28.	(Previously Presented) The apparatus of Claim 27, wherein the smart contract is further configured to register factory location information of the supplier, capacity information of the supplier, or the score of the supplier, or a combination thereof, on the blockchain network.
29.	(Previously Presented) The apparatus of Claim 28, wherein an attestation of correctness or incorrectness of the capacity information of the supplier is registered to the blockchain network, the attestation registered by at least one validator configured to examine capacity data that has been entered into the blockchain network and validate correctness thereof.  
30.	(Previously Presented) The apparatus of Claim 4, further comprising a human-machine interface, wherein the processor is further configured to provide a recommendation to a user via the human-machine interface, and wherein the recommendation is for using the supplier to obtain a resource.
31.	(Currently Amended) A computer-implemented method of establishing trustworthiness in a supply chain network by determining and quantifying supplier trade and environmental sustainability risk of suppliers in the supply chain network, the method comprising:
storing, in an immutable blockchain-based database: (i) a mathematical model specific to an industry; and (ii) supplier data provided by a plurality of suppliers in a supply chain network;
identifying target data of the supplier data, associated with trade and environmental practices, in the industry, of a supplier of the plurality of suppliers, in real-time and using the mathematical model to compute a confidence score, for meeting a sustainability standard, for the supplier based on the target data, where the computed confidence score of the supplier in the supply chain network quantifies supplier trade and environmental sustainability risk of the supplier in the supply chain network, thereby establishing a level of trustworthiness in the supply chain network;
computing the mathematical model via a scoring engine to produce the confidence score based on a combination of parameters including determining whether the supplier passes at least one parameter of the combination of parameters based on target data; 
implementing a data mining process to identify the target data, where the data mining process includes processing a web link to identify the target data and wherein the processor is further configured to determine whether the supplier passes the at least one parameter based on the target data; 
wherein processing the web link includes using real-time website pinging to retrieve underlying web elements that store the target data;
wherein, in an event a web element of the underlying web elements is known, the data mining process further includes processing the web element using Server-Side jQuery; and
wherein, in an event a web element of the underlying web elements is not known, the data mining process further includes parsing a webpage, accessed via the web link, wherein the parsing includes extracting data and sending the data extract to a Python text processing server for identifying the target data from the data sent.

32.-54.	(Cancelled)  
55.	(Previously Presented) The apparatus of Claim 27 further comprising the processor registering factory location information of the supplier, capacity information of the supplier, or the score of the supplier, or a combination thereof, on the blockchain network;
the processor executing processes to examine capacity information of the supplier entered into the blockchain network and validating correctness thereof; and 
the processor registering an attestation of correctness or incorrectness of the capacity information validated to the blockchain network; and 
the processor causing a recommendation to be delivered to a user device, wherein the recommendation is for using the supplier to obtain a resource.
56.-57.	(Cancelled)  
58.	(Previously Presented) The apparatus of Claim 27 wherein the processor is directed to securely handle a request for proposal (RFP) from the blockchain network including: 
transmitting an RFP request from a client device in the supply chain network to an attestation server, the RFP request being signed and securely transmitted from a trusted entity in the blockchain network;
receiving at the attestation server the securely transmitted RFP, the attestation server configured with a consensus of the trustworthiness of respective supply nodes of the blockchain network;
in response to determining which supply nodes in the blockchain network meet a threshold level of trustworthiness, allowing the RFP to be transmitted to one or more of the supply nodes meeting the threshold, the transmitted RFP request returning a response from one or more of the respective supply nodes having met the threshold level of trustworthiness; and
transmitting the response to the client device in the supply chain network, the response being signed and securely transmitted from blockchain network.


REASONS for ALLOWANCE

Claims 4-7, 9, 12, 18-19, 21, 24-31, 55, 58 as amended herein, are allowed.
The rejections under 35 U.S.C. 101 of claims 4-7, 9, 12, 18-19, 21, 24-31, 55, 58 are removed because the claims are integrated into a practical application by necessarily being 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Leidner et al. (US 2017/0039500 A1), a supply chain intelligence search engine adapted to predict, discover and verify commodity trade flows by creating and maintaining a dataset that tracks real and near real-time commodity flows as they happen as an input to the GSCI and where the dataset used in a business intelligence process 

B. Rothley et al. (US 2012/0158601 A1), a method for defining a code of standards by assigning, in the code of business standards, at least one threshold level of activity relating to the predetermined abstract business standard where activity instances in the at least one area of activity involving the entity can be monitored, for example by identifying an activity instance in violation of the defined code of business standards

C. Tran et al. (US 2018/0078843 A1), a method for financing the acquisition of an asset or service for members of a group by  creating a group of associates, each of whom is contractually obligated to make payments on a first periodic basis to a common fund over a specified term in exchange for receiving an award in a contracted amount at some point during the term; receiving payments from the group of associates; and on a second periodic basis, identifying at least one associate who is eligible to receive an award, and distributing the award to that associate in an amount essentially equal to the amount contracted by that associate

D. Psota et al. (US 2015/0073929 A1), a system that facilitates buyers, sellers, and third parties in obtaining information related to each other's transaction histories, such as a supplier's shipment history, the types of materials typically shipped, a supplier's customers, a supplier's expertise, what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the 

E. Tuchman et al.  (US 2016/0162588 A1), a system to  identify, display, and act upon insights derived from large volumes of data that determines values and relationships for 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2005/0131811 A1
US 2018/0285810 A1
US 2019/0266553 A1
US 10,521,806 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624